Citation Nr: 0328007	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  90-43 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, L5-S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an extension of the temporary total 
evaluation beyond November 1, 1996. (38 C.F.R. § 4.30)

3.  Entitlement to service connection for temporomandibular 
joint syndrome.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
March 1982 and from September to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1989 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
benefits, sought on appeal.  By a supplemental statement of 
the case dated August 1999, the veteran's evaluation for 
degenerative disc disease, L5-S1 was increased to 40 percent 
effective October 27, 1988.


REMAND

The veteran contends that her back disability is more severe 
than contemplated by the 40 percent evaluation.  Although the 
veteran underwent a VA examination in July 2002, this 
examination did not indicate the total duration of 
incapacitating episodes over the past 12 months that relating 
to the veteran's intervertebral disc syndrome.  As noted by 
the United States Court of Appeals for Veterans Claims, 
rating decisions must be based on medical findings that are 
stated in terms consistent with the applicable rating 
criteria.  Massey v. Brown, 7 Vet.App. 204 (1994).  Under 
these circumstances, the veteran is entitled to VA 
examinations under the provisions of 38 U.S.C.A. § 5103A(d).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of the veteran's 
degenerative disc disease, L5-S1.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Is the veteran's 
intervertebral disc syndrome pronounced; 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, little intermittent relief?
          B.  Does the veteran have 
incapacitating episodes of intervertebral 
disc syndrome?
          C.  If she does, do the 
incapacitating episodes of intervertebral 
disc syndrome have a total duration of at 
least six weeks during the past 12 
months?
          D.  Do the incapacitating 
episodes described require bed rest 
prescribed by a physician and treatment 
by a physician? 
          E.  Are the effects of any 
intervertebral disc syndrome clearly 
distinct in more than one spinal segment?
          F.  Is there ankylosis of the 
lumbar spine at a favorable angle?
          G.  Is there ankylosis of the 
lumbar spine in an unfavorable angle, 
with marked deformity and involvement of 
major joints (Marie-Strumpell type) or 
without other joint involvement 
(Bechterew type)?
          H.  Is there residuals of a 
lumbar spine fracture without cord 
involvement; abnormal mobility requiring 
neck brace (jury mast) which is related 
to the service injury?
          I.  Is there residuals of a 
lumbar spine fracture with cord 
involvement, bedridden, or requiring long 
leg braces, which is related to the 
service injury?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


